     Case 2:20-cv-01697-JAM-GGH Document 10 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GERARDO GONZALEZ,                                  No. 2:20-cv-01697 GGH P
12                       Petitioner,
13            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
14    UNKNOWN,
15                       Respondent.
16

17          Petitioner filed a motion for an extension of time to file a petition for writ of certiorari.

18   ECF No. 1. On August 31, 2020, the undersigned granted petitioner thirty days to file a petition

19   for writ of habeas corpus and an application to proceed in forma pauperis in order to properly

20   commence this action. ECF No. 3. Petitioner was further warned that failure to comply with the

21   order would result in a recommendation that this matter be dismissed. Id. To date, petitioner has

22   not responded to the court’s order, nor taken any action to prosecute this case.

23          Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court randomly assign a

24   District Judge to this action; and

25          IT IS HEREBY RECOMMENDED that this action be dismissed, without prejudice, for

26   lack of prosecution and for failure to comply with the court’s order. See Fed. R. Civ. P. 41(b);

27   Local Rule 110.

28          These findings and recommendations are submitted to the United States District Judge
                                                         1
     Case 2:20-cv-01697-JAM-GGH Document 10 Filed 12/11/20 Page 2 of 2


 1   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 2   after being served with these findings and recommendations, any party may file written

 3   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

 4   Findings and Recommendations.” Any response to the objections shall be filed and served within

 5   fourteen days after service of the objections. The parties are advised that failure to file objections

 6   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

 7   Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8   Dated: December 11, 2020
                                                 /s/ Gregory G. Hollows
 9                                       UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
